Exhibit 10.1

AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT

This RECEIVABLES PURCHASE AGREEMENT AMENDMENT NO. 2, dated as of April 17, 2015
(this “Amendment”), is entered into among HSFR, INC., a Delaware corporation, as
seller (the “Seller”), THE PURCHASERS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchasers”), THE PURCHASER AGENTS LISTED ON THE SIGNATURE PAGES HERETO (the
“Purchaser Agents”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
agent (in such capacity, together with its successors and assigns in such
capacity, the “Agent”) for each Purchaser Group, and, solely with respect to
Section 10, HENRY SCHEIN, INC. (“HS”), a Delaware corporation, as performance
guarantor (the “Performance Guarantor”).

BACKGROUND

The Seller, HS, as initial Servicer, Purchasers, Purchaser Agents and Agent are
also parties to a Receivables Purchase Agreement, dated as of April 17, 2013 (as
amended by that certain Omnibus Amendment No. 1, dated as of July 22, 2013, that
certain Omnibus Amendment No. 2, dated as of April 21, 2014, that certain
Amendment No. 1 to Receivables Purchase Agreement, dated as of September 22,
2014 and as further amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”). The parties are entering
into this Amendment to amend or otherwise modify the Receivables Purchase
Agreement.

AGREEMENT

1.        Definitions. Capitalized terms are used in this Amendment as defined
in Exhibit I to the Receivables Purchase Agreement.

2.        Amendments. Each of the parties hereto (other than the Performance
Guarantor) agrees that the Receivables Purchase Agreement is hereby amended as
follows:

(a)        Section 7.1(p)(i). Section 7.1(p)(i) of the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“(i) as soon as practicable and in any event within 45 days following the close
of each fiscal quarter, excluding the last fiscal quarter, of each Fiscal Year
of the Seller during the term of this Agreement, an unaudited consolidated
balance sheet of the Seller as of the end of such quarter and unaudited
consolidated statements of income of the Seller for such quarter and for the
Fiscal Year through such quarter, setting forth in comparative form the
corresponding figures for the corresponding quarter of the preceding Fiscal
Year, all in reasonable detail and certified by a Responsible Officer of the
Seller, subject to adjustments of the type which would occur as a result of a
year-end audit, as having been prepared in accordance with GAAP; and”.

(b)        Exhibit I. Exhibit I to the Receivables Purchase Agreement is hereby
amended as follows:



--------------------------------------------------------------------------------

(i) The definition of “Responsible Officer” is hereby amended and restated in
its entirety to read as follows:

““Responsible Officer” shall mean, with respect to the Seller, the Servicer, any
Originator or the Performance Guarantor, the chief executive officer, chief
financial officer, president, corporate controller, principal financial officer
or treasurer of such Person, or any other Person agreed to by the Agent.”.

(ii) The definition of “Scheduled Facility Termination Date” is hereby amended
by replacing the date “April 15, 2017” where it appears therein with the date
“April 15, 2018” in its place.

(c) Exhibit X. Exhibit X to the Receivables Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

“[Reserved].”.

3.        Representations and Warranties. The Seller hereby certifies,
represents and warrants to the Agent, each Purchaser Agent and each Purchaser
that on and as of the date hereof:

(a)        each of its representations and warranties contained in Article V of
the Receivables Purchase Agreement is true and correct, in all material
respects, on and as of the date hereof; and

(b)        no Termination Event or Unmatured Termination Event exists.

4.        Conditions to Effectiveness and Post Effective Date Deliverable. This
Amendment shall become effective on the date (the “Effective Date”) when each
Purchaser Agent shall have received:

(a)        counterparts of this Amendment duly executed by the other parties
hereto;

(b)        a fully-earned and non-refundable extension fee equal to the product
of (a) 0.05% and (b) such Purchaser Group’s Group Commitment, payable on or
prior to the date hereof; provided, however, that, for the avoidance of doubt,
the Group Commitment of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Purchaser Group, for purposes of this Section 4(c), shall be $300,000,000 as of
the date hereof; and

(c)        within thirty (30) days of the Effective Date, the Seller shall have
delivered to the Agent a signed certificate of a Responsible Officer of the
Seller, who shall certify the names of the Persons authorized to sign each of
the Transaction Documents and the other documents or certificates to be
delivered pursuant to the Transaction Documents on behalf of the Seller,
together with the true signatures of each such Person

5.        Ratification. This Amendment constitutes an amendment to the
Receivables Purchase Agreement. After the execution and delivery of this
Amendment, all references to the Receivables Purchase Agreement in any document
shall be deemed to refer to the Receivables

 

2



--------------------------------------------------------------------------------

Purchase Agreement as amended by this Amendment, unless the context otherwise
requires. Except as amended above, the Receivables Purchase Agreement is hereby
ratified in all respects. Except as set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment or waiver of
any right, power or remedy of the parties hereto under the Receivables Purchase
Agreement, nor constitute an amendment or waiver of any provision of the
Receivables Purchase Agreement. This Amendment shall not constitute a course of
dealing among the parties hereto at variance with the Receivables Purchase
Agreement such as to require further notice by any of the Agent, the Purchaser
Agents or the Purchasers to require strict compliance with the terms of the
Receivables Purchase Agreement in the future, as amended by this Amendment,
except as expressly set forth herein. The Seller hereby acknowledges and
expressly agrees that each of the Agent, the Purchaser Agents and the Purchasers
reserves the right to, and does in fact, require strict compliance with all
terms and provisions of the Receivables Purchase Agreement, as amended herein.

6.        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Counterparts of this
Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.

7.        Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

8.        Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any other Transaction Document
or any provision hereof or thereof.

9.        Transaction Document. This Amendment shall constitute a Transaction
Document under the Receivables Purchase Agreement.

10.      Ratification of Performance Undertaking. After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HSFR INC.,

as Seller

By:   /s/ Steven Paladino   Name: Steven Paladino   Title:  EVP & CFO Solely
with respect to Section 10: HENRY SCHEIN, INC., as Performance Guarantor By:  
/s/ Steven Paladino   Name: Steven Paladino   Title:  EVP & CFO

 

  S-1   Receivables Purchase Agreement     Amendment No. 2



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as Purchaser Agent

for the Victory Purchaser Group

By:   /s/ Luna Mills   Name: Luna Mills   Title: Director

VICTORY RECEIVABLES CORPORATION,

as Conduit Purchaser

By:   /s/ David V. DeAngelis   Name: David V. DeAngelis   Title: Vice President

 

  S-2   Receivables Purchase Agreement     Amendment No. 2



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH,

as Agent

By:   /s/ Luna Mills  

Name: Luna Mills

Title: Director

 

  S-3   Receivables Purchase Agreement     Amendment No. 2